Exhibit 10.31

LOAN AGREEMENT
Revolving Line of Credit

This LOAN AGREEMENT dated January 31, 2006, for reference purposes only, is
executed by and between First Republic Bank (‘‘Lender’’) and Greenhill & Co.
Inc., a Delaware corporation (‘‘Borrower’’). The exhibits attached hereto
(‘‘Exhibits’’) are incorporated herein by this reference, and this agreement and
the Exhibits are referred to herein as the ‘‘Agreement.’’

THEREFORE, for valuable consideration, the receipt and adequacy of which are
acknowledged, Borrower and Lender agree as follows:

Article 1

DEFINITIONS

For purposes of the Loan Documents, capitalized terms not otherwise defined in
this Agreement shall have the meanings provided below or in the Commercial Code.

[spacer.gif] [spacer.gif] [spacer.gif] 1.1  Agreement— means this Agreement and
any extensions, supplements, amendments or modifications to this Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] 1.2  Lender— means and refers to First
Republic Bank, a Nevada banking corporation.

[spacer.gif] [spacer.gif] [spacer.gif] 1.3  Lender Expenses— means all costs and
expenses incurred by Lender in connection with: (i) this Agreement or other Loan
Documents; (ii) the transactions contemplated hereby or thereby; (iii) the
enforcement of any rights hereunder or thereunder; (iv) the recordation or
filing of any documents; (v) Lender’s Attorneys’ Fees; (vi) if applicable, the
creation, perfection or enforcement of the lien on any item of collateral; and
(vii) any expenses incurred in any proceedings in the U.S. Bankruptcy Courts in
connection with any of the foregoing.

[spacer.gif] [spacer.gif] [spacer.gif] 1.4  Bankruptcy Code— means the U. S.
Bankruptcy Code as now enacted or hereafter amended.

[spacer.gif] [spacer.gif] [spacer.gif] 1.5  Borrower Resolution— means, if
Borrower is an entity, the resolution, consent or other written authorization
executed by Borrower’s governing board, partner(s), member(s), manager(s) or
officer(s), as the case may be, authorizing Borrower to execute and deliver this
Agreement and the other Loan Documents and to enter into the transactions
contemplated hereby and thereby, in form and content acceptable to Lender.

[spacer.gif] [spacer.gif] [spacer.gif] 1.6  Borrower's Books— means all of
Borrower's books and records including, but not limited to: minute books,
ledgers, and records indicating, summarizing or evidencing Borrower's assets,
liabilities, the Obligations, and all information relating thereto; records
indicating, summarizing or evidencing Borrower's business operations or
financial condition; and all computer programs, disc or tape files, printouts,
runs, and other computer prepared information and the equipment containing such
information.

[spacer.gif] [spacer.gif] [spacer.gif] 1.7  Business Day— means any day other
than a day on which commercial banks are authorized or required by law to close
in the State of California.

[spacer.gif] [spacer.gif] [spacer.gif] 1.8  Commercial Code— means the Uniform
Commercial Code, as now enacted or hereafter amended, applicable in the State of
California.

[spacer.gif] [spacer.gif] [spacer.gif] 1.9  Designated Representative— is the
person(s) identified in the Borrower Resolution or as otherwise agreed by
Borrower in writing.

[spacer.gif] [spacer.gif] [spacer.gif] 1.10  Disbursement Date— means the first
date on which proceeds of any Advance are disbursed by Lender to Borrower.

[spacer.gif] [spacer.gif] [spacer.gif] 1.11  Exhibit— means any Exhibit attached
hereto and incorporated herein.

E-16


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 1.12  Governmental Authorities— means:
(i) the United States; (ii) the state, county, city or other political
subdivision; (iii) all other governmental or quasi-governmental authorities,
boards, bureaus, agencies, commissions, departments, administrative tribunals,
instrumentalities and authorities; and (iv) all judicial authorities and public
utilities having or exercising jurisdiction over Borrower, Borrower’s assets or
any Guarantor. The term ‘‘Governmental Authority’’ means any one of the
Governmental Authorities.

[spacer.gif] [spacer.gif] [spacer.gif] 1.13  Governmental Permits— means all
permits, approvals, licenses, and authorizations now or hereafter issued by any
Governmental Authority for or in connection with the conduct of Borrower’s
business or the ownership or use by Borrower of Borrower’s assets or properties
or in connection with the conduct of Guarantor’s business or the ownership or
use by Guarantor of Guarantor’s assets or properties.

[spacer.gif] [spacer.gif] [spacer.gif] 1.14  Governmental Requirements— means
all existing and future laws, ordinances, rules, regulations, orders, and
requirements of all Governmental Authorities applicable to Borrower, any
Guarantor, or any of Borrower’s or any of Guarantor’s assets or properties.

[spacer.gif] [spacer.gif] [spacer.gif] 1.15  Guaranty— means, every guaranty
agreement of any kind (including third-party pledge agreements) now or hereafter
executed by any Guarantor, and all extensions, renewals, modifications and
replacement thereof.

[spacer.gif] [spacer.gif] [spacer.gif] 1.16  Guarantor— means, collectively, the
Person or Persons, if any, now or hereafter guaranteeing payment of the Loan or
payment or performance of the Obligations (or pledging collateral therefor).

[spacer.gif] [spacer.gif] [spacer.gif] 1.17  Insolvency Proceeding— means any
proceeding commenced by or against any Person, including Borrower, under any
provision of the United States Bankruptcy Code, as amended, or under any other
bankruptcy or insolvency law, including, but not limited to, assignments for the
benefit of creditors, formal or informal moratoriums, compositions or extensions
with some or all creditors.

[spacer.gif] [spacer.gif] [spacer.gif] 1.18  Liquid Assets— means the following
assets of the Borrower: (i) cash and certificates of deposit; (ii) treasury
bills and other obligations of the federal government; and (iii) readily
marketable securities (including commercial paper, but excluding restricted
stock and stock subject to the provisions of Rule 144 of the Securities and
Exchange Commission).

[spacer.gif] [spacer.gif] [spacer.gif] 1.19  Loan— means the Line of Credit and
all Advances made by Lender thereunder.

[spacer.gif] [spacer.gif] [spacer.gif] 1.20  Loan Documents— means this
Agreement and all other documents now or hereafter executed by Borrower,
Guarantor or any other Person and delivered to Lender at Lender's request in
connection with the transactions contemplated in this Agreement, and all
extensions, renewals, modifications and replacements of any or all of such
documents.

[spacer.gif] [spacer.gif] [spacer.gif] 1.21  Note— means: (i) the promissory
note or notes executed in connection herewith and all extensions, renewals,
modifications and replacements thereof; and (ii) any additional note or notes
now or hereafter executed by Borrower in favor of Lender which specifically
recite that they arise out of the Loan Documents, and all extensions, renewals,
modifications and replacements thereof.

[spacer.gif] [spacer.gif] [spacer.gif] 1.22  Obligations— means all debts,
obligations and liabilities of Borrower to Lender under or in connection with
this Agreement, the Note, and any of the other Loan Documents, regardless
whether such Obligations are currently existing or hereafter created or arising,
whether liquidated or unliquidated, including Attorneys' Fees. Notwithstanding
anything to the contrary contained in the Loan Documents, the term
‘‘Obligations’’ shall not include any debts that are or may hereafter constitute
‘‘consumer credit’’ which is subject to the disclosure requirements of the
federal Truth-In Lending Act (15 U.S.C. Section 1601, et seq.) or any similar
state law in effect from time to time, unless Lender and Borrower shall
otherwise agree in a separate written agreement.

E-17


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 1.23  Permitted Liens— means any and all
of the following: (i) liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; and (ii) any other liens and encumbrances agreed to in
writing by Lender.

[spacer.gif] [spacer.gif] [spacer.gif] 1.24  Person— means any natural person or
any entity, including any corporation, partnership, joint venture, trust,
limited liability company, unincorporated organization, trustee, or Governmental
Authority.

Article 2

Loan Amount and Terms

[spacer.gif] [spacer.gif] [spacer.gif] 2.1  Line of Credit Loan.

[spacer.gif] [spacer.gif] [spacer.gif] (a)  Subject to and upon the terms and
conditions of this Agreement and so long as no Event of Default has occurred, up
to the Advance Expiration Date (defined below), Lender will make a revolving
line of credit loan (‘‘Line of Credit’’) to Borrower. The Line of Credit shall
not exceed Twenty Million and 00/100 Dollars ($20,000,000.00) (the ‘‘Maximum
Loan Amount’’).

[spacer.gif] [spacer.gif] [spacer.gif] (b)  Subject to the terms and conditions
of this Agreement, principal may be advanced, repaid, and re-advanced from
time-to-time until August 1, 2007 (the ‘‘Advance Expiration Date’’), which date
may be extended by a written agreement of Lender and Borrower. All amounts
outstanding under the Line of Credit shall be due and payable on August 1, 2007
(the ‘‘Maturity Date’’).

[spacer.gif] [spacer.gif] [spacer.gif] (c)  Borrower may obtain advances of
principal under the Line of Credit (‘‘Advances’’) from time to time upon the
oral or written request to Lender of Borrower or a Designated Representative of
Borrower. Any request for an Advance shall be made at least one (1) Business Day
prior to the requested date for such Advance, specifying the amount of the
requested Advance. Lender shall render monthly statements of amounts owing by
Borrower under this Agreement, including statements of all principal, interest,
fees and Lender Expenses owing, and such statement shall be presumed to be
correct and accurate and constitute an account stated between Borrower and
Lender unless, within thirty (30) days after receipt thereof by Borrower,
Borrower shall deliver to Lender, by registered or certified mail, at Lender's
place of business indicated in Exhibit A, written objection thereto specifying
the alleged error or errors contained in such statement.

[spacer.gif] [spacer.gif] [spacer.gif] (d)  Borrower hereby expressly authorizes
Lender to rely on any request for an Advance made by any Designated
Representative so long as the proceeds of the Advance are deposited by Lender
into Borrower’s Account identified on Exhibit A. Borrower agrees that it,
solely, shall bear the risk that any such Advance was not so authorized. All
Advances shall be conclusively presumed to have been made for the benefit of
Borrower when said Advances are deposited into Borrower’s Account.

[spacer.gif] [spacer.gif] [spacer.gif] (e)  The terms of the Line of Credit
shall be reflected in and incorporated into a separate promissory note, which
shall be subject to the terms of this Agreement. Interest on the Advances shall
accrue as specified in the Note. Borrower hereby agrees to make payment on the
Advances (principal and interest) as specified in the Note.

[spacer.gif] [spacer.gif] [spacer.gif] 2.2  Fees and Expenses.    Borrower shall
pay to Lender a loan fee and other fees, if any, in the amount shown on Exhibit
A. In addition, Borrower agrees to reimburse Lender for any and all Lender
Expenses and hereby authorizes and approves all advances and payments by Lender
for items constituting Lender Expenses.

[spacer.gif] [spacer.gif] [spacer.gif] 2.3  Application of Payments.    Upon the
occurrence of an Event of Default, Lender, at its option, shall have the right
to apply all payments made under this Agreement or other Loan Documents to
principal, interest and other Lender Expenses in such order and amounts as
Lender may determine in its sole discretion.

E-18


--------------------------------------------------------------------------------


Article 3

Representations and Warranties

Until Lender is repaid in full, Borrower makes the following representations and
warranties:

[spacer.gif] [spacer.gif] [spacer.gif] 3.1  Status.    If Borrower is an entity,
Borrower is duly organized, validly existing and in good standing under the laws
of the state in which it is organized, and is qualified to do business and is in
good standing in each jurisdiction in which the ownership of its assets or the
conduct of its business requires qualification as a foreign entity.

[spacer.gif] [spacer.gif] [spacer.gif] 3.2  Authority.    This Agreement and
each of the other Loan Documents have been duly authorized and, upon execution
and delivery, will constitute legal, valid and binding agreements and
obligations of Borrower or any Person executing the same, enforceable in
accordance with their respective terms.

[spacer.gif] [spacer.gif] [spacer.gif] 3.3  Borrower.   In Exhibit A:    (i) the
full and correct name and address; (ii) state of incorporation or formation; and
(iii) all trade names for Borrower, are complete and accurate.

[spacer.gif] [spacer.gif] [spacer.gif] 3.4  No Conflicts.    The execution,
delivery and performance by Borrower, any Guarantor or any Person of this
Agreement and the other Loan Documents shall not: (i) violate any Governmental
Requirements applicable to such Person; (ii) constitute a breach of any
provision contained in the organizational papers of such Person; or (iii)
constitute an event of default under any agreement to which such Person is now a
party or by which such Person may be bound.

[spacer.gif] [spacer.gif] [spacer.gif] 3.5  Financial Information.    All
financial and other information that has been or will be supplied to Lender is
sufficiently complete to give Lender accurate knowledge of Borrower's and any
Guarantor’s financial condition and is a true statement of Borrower's and any
Guarantor’s financial condition and reflects any and all material contingent
liabilities.

[spacer.gif] [spacer.gif] [spacer.gif] 3.6  Lawsuits.     There is no material
lawsuit, tax claim or adjustment, or other dispute, pending or threatened
against Borrower, its property or any of its businesses.

[spacer.gif] [spacer.gif] [spacer.gif] 3.7  Compliance and Taxes.    Borrower is
in compliance with all Governmental Requirements and has satisfied, prior to
delinquency, all taxes due or payable by Borrower.

[spacer.gif] [spacer.gif] [spacer.gif] 3.8  Permits, Franchises.    Borrower
possesses, and will maintain, all Governmental Permits, memberships, franchises,
contracts and licenses required and all trademark rights, trade names, trade
name rights, patents, patent rights and fictitious name rights necessary to
enable Borrower to conduct the business in which Borrower is now engaged without
conflict with the rights of others.

[spacer.gif] [spacer.gif] [spacer.gif] 3.9  Transaction.    The Loan is not
being incurred primarily for personal, family or household purposes. Borrower is
not engaged in the business of extending credit for the purpose of purchasing or
carrying any ‘‘margin stock’’ (as defined in Regulation G, T, U or X of the
Board of Governors of the Federal Reserve System), and no part of the proceeds
of the Loan shall be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock,
unless such use is approved in writing by Lender or otherwise expressly
contemplated by the Loan Documents. Borrower does not intend to treat the Loan
and related transactions as being a ‘‘reportable transaction’’ (within the
meaning of Treasury Regulation Section 1.6011-4).

[spacer.gif] [spacer.gif] [spacer.gif] 3.10  OFAC; Patriot Act Compliance.

[spacer.gif] [spacer.gif] [spacer.gif] a.  Borrower is not a Person (i) whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of

E-19


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   September 23, 2001 Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) who engages in any dealings
or transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such Person in any manner violative of such Section 2, or
(iii) who is on the list of Specially Designated Nationals and Blocked Persons
or subject to the limitations or prohibitions under any other U.S. Department of
Treasury’s Office of Foreign Assets Control regulation or executive order
(‘‘OFAC’’).

[spacer.gif] [spacer.gif] [spacer.gif] b.  Borrower is in compliance with the
Patriot Act. No proceeds of the Loan will be used, directly or indirectly, for
payments to any governmental official or employee, political party or its
officials, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

[spacer.gif] [spacer.gif] [spacer.gif] 3.11  No Defaults.    There is no default
by Borrower on any obligation for borrowed money, any purchase money obligation
or any other material lease, commitment, contract, instrument or obligation to
which it is a party.

[spacer.gif] [spacer.gif] [spacer.gif] 3.12  Investment Company
Compliance.    Borrower shall not become an ‘‘investment company’’ or a company
controlled by an ‘‘investment company,’’ under the Investment Company Act of
1940 or undertake as one of its important activities extending credit to
purchase or carry margin stock, or use the proceeds of the Loan for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction (as defined in ERISA) to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to cause a material
adverse change in Borrower’s financial condition.

[spacer.gif] [spacer.gif] [spacer.gif] 3.13  Continuing and Cumulative
Warranties.    The warranties and representations set forth in this Section and
in any other Loan Document shall be true and correct in all material respects at
the time of execution of this Agreement or other Loan Document and shall
constitute continuing representations and warranties as long as any of the
Obligations remain unpaid or unperformed. The warranties and representations
shall be cumulative and in addition to any other warranties and representations
which Borrower shall give, or cause to be given, to Lender, now or hereafter.

Article 4

Covenants

Borrower agrees, until Lender is repaid in full or the Loan Documents are
terminated, whichever occurs first:

[spacer.gif] [spacer.gif] [spacer.gif] 4.1  Accounting Methods; Books and
Records.    Borrower shall: (i) maintain a standard and modern system of
accounting in accordance with generally accepted accounting principles or such
other accounting principles as agreed to by Lender, consistently applied during
the term of the Loan; (ii) not modify or change its method of accounting; and
(iii) permit Lender and any of Lender's representatives, on demand, during usual
business hours, to have access to and examine Borrower’s Books. Borrower
irrevocably authorizes all accountants and auditors employed by it to respond to
and answer all requests from Lender for financial and other information.

[spacer.gif] [spacer.gif] [spacer.gif] 4.2  Existence.    If Borrower is an
entity, Borrower shall maintain its existence in good standing under the laws of
the state of its organization and maintain its qualification as a foreign entity
in each jurisdiction in which the nature of its business requires such
qualification.

E-20


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 4.3  Use of Proceeds.    Borrower shall
use the Loan proceeds only to (a) fund capital calls for Greenhill Capital
Partners I and II; (b) tenant improvements for a new floor at the existing New
York location; (c) share repurchases; and (d) other working capital and general
corporate purposes.

[spacer.gif] [spacer.gif] [spacer.gif] 4.4  Change.    Borrower shall not: (i)
without thirty (30) days’ prior written consent of Lender, change its name,
business structure, identity or state of formation or dissolve, suspend
business, liquidate, or merge with any other entity; (ii) without at least
thirty (30) days' prior written notice to Lender, change the location of its
business; (iii) transfer or sell any of its assets other than in the ordinary
course of business; or (iv) purchase or lease all or the greater part of the
assets or business of another if in excess of $5,000,000.00.

[spacer.gif] [spacer.gif] [spacer.gif] 4.5  Reliance by Lender.    Lender may
conclusively presume that all oral or written requests, statements, information,
certifications, and representations submitted or made by Borrower to Lender in
connection with the Loan are true and correct, and Lender shall be entitled to
rely thereon, without investigation or inquiry of any kind, in disbursing Loan
proceeds and taking or refraining from taking any other action in connection
with the Loan.

[spacer.gif] [spacer.gif] [spacer.gif] 4.6  Further Assurances.    Upon Lender’s
request, Borrower, at Borrower’s expense, shall: (i) execute (or re-execute) and
deliver such further documents and notices satisfactory to Lender and take any
action requested by Lender to carry out the intent of this Agreement and the
other Loan Documents; and (ii) provide such reports and information available to
Borrower concerning its business and financial condition.

[spacer.gif] [spacer.gif] [spacer.gif] 4.7  Financial Information.    Borrower
shall deliver or cause to be delivered to Lender within ten (10) days of a
request from Lender, updated financial information. Borrower shall be at all
times in compliance with all financial requirements of Lender and shall
immediately notify Lender of any adverse change in the financial condition of
Borrower. Borrower acknowledges that Lender will review its credit annually and
authorizes Lender to make whatever inquiries it deems necessary and appropriate,
including for the purposes of verifying or checking on any information given and
evaluating Borrower’s credit and re-verifying its credit from time to time,
including obtaining credit bureau reports.

[spacer.gif] [spacer.gif] [spacer.gif] 4.8  Insurance.    Borrower shall
maintain insurance against such casualties, risks and liabilities, in such forms
and for such amounts as are required by Lender. The form and substance of all
such insurance policies (‘‘Policy’’) shall be reasonably acceptable to Lender
and maintained with insurers reasonably acceptable to Lender. Upon Lender's
request, Borrower shall provide Lender with evidence satisfactory to Lender
regarding the maintenance of the insurance required by this Section. If Borrower
fails to provide or pay for any such Policy, Lender, at its option and in its
discretion, shall have the right, but not the obligation, to obtain the same at
Borrower's expense.

[spacer.gif] [spacer.gif] [spacer.gif] 4.9  Maintenance of
Properties.    Borrower shall: (i) maintain its properties in good condition and
repair, normal depreciation excepted; and (ii) not use or permit the use of any
of its properties or assets for any unlawful purpose or in any negligent manner
or outside the ordinary course of business.

[spacer.gif] [spacer.gif] [spacer.gif] 4.10  Liens.    Borrower shall keep all
of its assets free of all liens, except Permitted Liens

[spacer.gif] [spacer.gif] [spacer.gif] 4.11  Solvency.    Borrower shall remain
solvent at all times during the term of this Agreement such that the total value
of its assets will exceed its liabilities (contingent and non-contingent) and
will be able to pay its debts as they come due.

[spacer.gif] [spacer.gif] [spacer.gif] 4.12  Taxes.    Borrower shall pay when
due all taxes.

E-21


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 4.13  Pension Plans.    Borrower shall
pay all amounts necessary to fund all of its employee benefit plans in
accordance with their terms, and shall not permit the occurrence of any event
with respect to any such plan which would result in its liability, including any
liability to the Pension Benefit Guaranty Corporation or any other Governmental
Authority.

[spacer.gif] [spacer.gif] [spacer.gif] 4.14  Compliance with Applicable
Laws.    Borrower shall at all times comply with and keep in effect all
Governmental Permits relating to it and its assets. Borrower shall at all times
comply with: (i) all Governmental Requirements; (ii) all requirements and orders
of all judicial authorities which have jurisdiction over Borrower or its assets;
and (iii) all covenants, conditions, restrictions and other documents relating
to Borrower or its assets.

[spacer.gif] [spacer.gif] [spacer.gif] 4.15  Notifications.    Borrower shall
promptly notify Lender of: (i) any material adverse change in its financial
condition and of any condition or event which constitutes a breach of or Event
of Default under this Agreement; and (ii) any material pending, threatened or
imminent litigation, governmental investigations or claims, complaints, actions
or prosecutions involving Borrower.

Article 5

Event of Default

The occurrence of any of the following shall constitute an ‘‘Event of Default’’
under this Agreement, at the option of Lender:

[spacer.gif] [spacer.gif] [spacer.gif] 5.1  Failure to Pay.    If Borrower fails
to make a payment under this Agreement or any Note when due.

[spacer.gif] [spacer.gif] [spacer.gif] 5.2  Failure to Perform.    If Borrower
or other Person fails to perform any obligation or covenant or comply with any
requirement under this Agreement or other Loan Document beyond any applicable
cure period or the occurrence of an Event of Default under any other Loan
Document.

[spacer.gif] [spacer.gif] [spacer.gif] 5.3  Misrepresentation.    If any
statement, information, certification, representation or warranty, whether oral
or written, made by Borrower to Lender is false or misleading.

[spacer.gif] [spacer.gif] [spacer.gif] 5.4  Guarantor.    If Borrower of
Guarantor fails to provide any document or information required to be provided
by Guarantor under this Agreement or the Guaranty.

[spacer.gif] [spacer.gif] [spacer.gif] 5.5  Insolvency.    If a voluntary
Insolvency Proceeding is commenced by Borrower or Guarantor (if any); or if an
involuntary Insolvency Proceeding is commenced against Borrower or Guarantor and
not dismissed within sixty (60) days.

[spacer.gif] [spacer.gif] [spacer.gif] 5.6  Receivers.    If a receiver or
similar official is appointed for any of Borrower's assets.

[spacer.gif] [spacer.gif] [spacer.gif] 5.7  Injunction.    If Borrower is
enjoined, restrained or in any way prevented by court order from continuing to
conduct all or any material part of Borrower's business affairs.

[spacer.gif] [spacer.gif] [spacer.gif] 5.8  Transfers; Dissolution; Death.    If
there is a dissolution, termination or liquidation of Borrower or any Guarantor
if Borrower or any Guarantor is a corporation, partnership, limited liability
company or other entity; or the transfer of more than twenty-five percent (25%)
of the beneficial interests in Borrower or any Guarantor; or the death or
incompetency of Borrower or any Guarantor if Borrower or any Guarantor is an
individual.

[spacer.gif] [spacer.gif] [spacer.gif] 5.9  Lawsuits.    If any lawsuit is filed
against Borrower which, if lost, would impair Borrower’s financial condition or
ability to repay the Loan.

[spacer.gif] [spacer.gif] [spacer.gif] 5.10  Judgments.    If any judgments or
arbitration awards are entered against Borrower or Borrower enters into any
settlement agreements with respect to any litigation or arbitration, any of
which would materially impair Borrower's financial condition or ability to repay
the Loan.

E-22


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 5.11  Material Adverse Change.    If a
material adverse change occurs in Borrower's financial condition or ability to
repay the Loan.

Article 6

REMEDIES, INDEMNIFICATION AND WAIVERS

[spacer.gif] [spacer.gif] [spacer.gif] 6.1  Remedies.    If an Event of Default
shall have occurred and not been cured or waived in accordance with the terms
hereof, Lender shall have the following rights and powers and may, at its
option, without notice of its election and without demand, do any one or more of
the following: (i) declare any or all of the Obligations to be immediately due
and payable; (ii) discontinue advancing money or extending credit in connection
with the Loan or under any other document or agreement between Lender and
Borrower; or (iii) exercise any or all rights and remedies under this Agreement
or any other Loan Document or applicable law. The remedies of Lender, as
provided herein, shall be cumulative and concurrent, and may be pursued
singularly, successively or together, at the sole discretion of Lender, and may
be exercised as often as occasion therefore shall arise.

[spacer.gif] [spacer.gif] [spacer.gif] 6.2  Indemnification.    Borrower shall
indemnify and hold Lender harmless from and against any and all claims, damages,
liabilities, actions, and expenses (including Attorneys' Fees) of every kind
(collectively, the ‘‘Claims’’) arising out of or relating to any of the
following: (i) a breach of any Obligations or warranties under this Agreement;
(ii) any act or omission by Borrower or any Guarantor or their employees or
agents; or (iii) any of Borrower’s properties. Borrower's obligation to
indemnify under this Section shall survive the cancellation of the Obligations.

[spacer.gif] [spacer.gif] [spacer.gif] 6.3  Waivers.    Borrower waives: (i) the
right to direct the application of any and all payments or collections at any
time or times hereafter received by Lender on account of any Obligations except
for such application as are explicitly required under this Agreement; (ii)
demand, protest, notice of protest, notice of default or dishonor, notice of
payment and nonpayment, notice of any default, nonpayment at maturity, release,
compromise, settlement, extension or renewal relating to any of the Loan
Documents; and (iii) all rights, remedies, and benefits under California Civil
Code Sections 1479 and 2822(a).

Article 7

Miscellaneous.

[spacer.gif] [spacer.gif] [spacer.gif] 7.1  Relationship.    Lender shall not be
deemed a partner, joint venturer, trustee, fiduciary or participant in Borrower
or Borrower's business. The relationship of Borrower and Lender is solely that
of borrower and lender.

[spacer.gif] [spacer.gif] [spacer.gif] 7.2  Power of Attorney.    Borrower
irrevocably appoints Lender, with full power of substitution, as its
attorney-in-fact, coupled with an interest, with full power, in Lender's own
name or in the name of Borrower at any time to sign, record and file all
documents referred to in this Agreement. Lender shall have the right to exercise
the power of attorney granted in this Section directly or to delegate all or
part of such power. Lender shall not be obligated to act on behalf of Borrower
as attorney-in-fact.

[spacer.gif] [spacer.gif] [spacer.gif] 7.3  Choice of Law; Venue.    The Loan
Documents shall be determined under, governed by and construed in accordance
with California law. The parties agree that all actions or proceedings arising
in connection with the Loan Documents shall be tried and litigated only in the
state courts located in the County of San Francisco, State of California, or the
federal courts located in the Northern District of California. Borrower waives
any right Borrower may have to assert the doctrine of forum non conveniens or to
object to such venue and hereby consents to any court-ordered relief.

E-23


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 7.4  Successors and Assigns.    The Loan
Documents shall be binding on Borrower's and Lender’s successors and assigns.
Borrower agrees that it may not assign any of the Loan Documents without
Lender’s prior consent. Lender may assign, in whole or in part, all of its
right, title and interest in and to this Agreement or any Loan Documents at any
time without the consent of Borrower. In connection with any assignment, Lender
may disclose all documents and information that Lender has or may hereafter have
relating to Borrower and/or any Guarantor.

[spacer.gif] [spacer.gif] [spacer.gif] 7.5  Severability; Waivers.    Each
provision of any Loan Document shall be severable from every other provision of
the Loan Documents for the purpose of determining the legal enforceability of
any provision. No waiver by Lender of any of its rights or remedies in
connection with the Loan Documents shall be effective unless such waiver is in
writing and signed by Lender. No act or omission by Lender to exercise a right
as to any event shall be construed as continuing, as a bar to, or as a waiver or
release of, any subsequent right, remedy or recourse as to a subsequent event of
the said right.

[spacer.gif] [spacer.gif] [spacer.gif] 7.6  Attorneys’ Fees.    On demand,
Borrower shall reimburse Lender for all costs and expenses, including without
limitation, reasonable attorneys' fees, costs and disbursements (and fees and
disbursements of Lender's in-house counsel) (collectively ‘‘Attorneys’ Fees’’)
expended or incurred by Lender in connection with the amendment and/or
enforcement of this Agreement and Lender's rights hereunder whether or not suit
is brought. Attorneys’ Fees shall include, without limitation, attorneys’ fees
and costs incurred in any State, Federal or Bankruptcy Court, and in any
Insolvency Proceeding of any kind in any way related to this Agreement or any
other Loan Document.

[spacer.gif] [spacer.gif] [spacer.gif] 7.7  Notices.    Any notice, demand or
request required under the Loan Documents shall be given in writing (at the
addresses set forth in Exhibit A) by any of the following means: (i) personal
service; (ii) electronic communication, whether by telex, telegram or
telecopying or other form of electronic communication; (iii) overnight courier;
or (iv) registered or certified, first class U.S. mail, return receipt
requested, or to such other addresses as Lender and Borrower may specify from
time to time in writing. Any notice, demand or request sent pursuant to either
subsection (i) or (ii) above, shall be deemed received upon such personal
service or upon dispatch by electronic means. Any notice, demand or request sent
pursuant to subsection (iii) above, shall be deemed received on the Business Day
immediately following deposit with the overnight courier, and, if sent pursuant
to subsection (iv) above, shall be deemed received forty-eight (48) hours
following deposit into the U.S. mail.

[spacer.gif] [spacer.gif] [spacer.gif] 7.8  Headings.    Article and section
headings are for reference only and shall not affect the interpretation or
meaning of any provisions of the Loan Documents.

[spacer.gif] [spacer.gif] [spacer.gif] 7.9  No Third Party Beneficiaries.    The
Loan Documents are entered into for the protection and benefit of Lender and
Borrower and their respective permitted successors and assigns. No other Person
shall have any rights or causes of action under the Loan Documents.

[spacer.gif] [spacer.gif] [spacer.gif] 7.10  Integration; Amendment.    No
modification or amendment to this Agreement or any other Loan Documents shall be
effective unless in writing, executed by Lender. Except for currently existing
obligations of Borrower to Lender, all prior agreements, understandings,
representations, warranties and negotiations between the parties whether oral or
written, if any, which relate to the substance of this Agreement, are merged
into this Agreement. Borrower hereby waives the right to assert any agreement,
promise, fact or any parol (oral) evidence which is contrary to the terms or
representations specified in this Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] 7.11  Joint and Several
Liability.    Should more than one Person sign this Agreement or any other Loan
Document as Borrower, the obligations of each signatory shall be joint and
several.

E-24


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 7.12  Counterparts; Electronic
Signatures.    This Agreement may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts shall
constitute but one and the same agreement. A signed copy of this Agreement
transmitted by a party to another party via facsimile or an emailed ‘‘pdf’’
version shall be binding on the signatory thereto.

[spacer.gif] [spacer.gif] [spacer.gif] 7.13  WAIVER OF JURY TRIAL.    TO THE
FULLEST EXTENT PERMITTED BY LAW, LENDER AND BORROWER HEREBY VOLUNTARILY,
UNCONDITIONALLY AND IRREVOCABLY WAIVE TRIAL BY JURY IN ANY LITIGATION OR
PROCEEDING IN A STATE OR FEDERAL COURT WITH RESPECT TO, IN CONNECTION WITH, OR
ARISING OUT OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE OBLIGATIONS, OR
ANY INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, CLAIMS RELATING
TO THE APPLICATION, OR THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR
ENFORCEMENT THEREOF, OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER ARISING (INCLUDING
TORT AND CLAIMS FOR BREACH OF DUTY) BETWEEN LENDER AND BORROWER.

This Agreement is executed as of the date stated at the top of the first page.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] LENDER
[spacer.gif] BORROWER FIRST REPUBLIC BANK [spacer.gif] Greenhill & Co., Inc.,
a Delaware corporation [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] By: [spacer.gif] Scott McCrea
[spacer.gif] By: [spacer.gif] Harold J. Rodriguez, Jr. Name: [spacer.gif] Scott
McCrea [spacer.gif]   [spacer.gif] Harold J. Rodriguez, Jr. Title: [spacer.gif]
Sr. Managing Director [spacer.gif]   [spacer.gif] Treasurer [spacer.gif]

E-25


--------------------------------------------------------------------------------
